                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

RONALD HOFFMAN,

                       Plaintiff,                                       8:20CV101

       vs.                                                     SECOND AMENDED
                                                            CASE PROGRESSION ORDER
CORRECT CARE SOLUTIONS, INC., and
DOUGLAS COUNTY, NEBRASKA,

                       Defendants.

        This matter is before the Court following a planning conference held with counsel for the
parties on May 7, 2021, and on the Unopposed Motion to Amend Case Progression Deadlines
(Filing No. 57). After consideration of the motion and in accordance with the matters discussed
during the planning conference, the Court finds good cause for the requested extensions.
Accordingly,

        IT IS ORDERED that the Unopposed Motion to Amend Case Progression Deadlines
(Filing No. 57) is granted, and the amended case progression order is amended as follows:

             1)   The deposition deadline, including but not limited to depositions for oral
                  testimony only under Rule 45, is June 30, 2021.

             2)   The deadline for filing motions to dismiss and motions for summary judgment
                  is August 13, 2021.

             3)   The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 31, 2021.

             4)   Within 7-days after the Court rules on any dispositive motions the parties shall
                  contact the undersigned chambers to schedule a planning conference to discuss
                  the parties’ interest in settlement, and the trial and pretrial conference settings.

             5)   The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.

             6)   All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be
                  considered absent a showing of due diligence in the timely progression of this
                  case and the recent development of circumstances, unanticipated prior to the
                  filing of the motion, which require that additional time be allowed.


       Dated this 7th day of May, 2021.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
